UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 7, 2015 Gladstone Commercial Corporation (Exact name of registrant as specified in its chapter) Maryland (State or Other Jurisdiction of Incorporation) 001-33097 02-0681276 (Commission (IRS Employer File Number) Identification No.) 1521 Westbranch Drive, Suite 100 McLean, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (703) 287-5800 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders On May 7, 2015, Gladstone Commercial Corporation (the “Company”) held its 2015 Annual Meeting of Stockholders (the “Annual Meeting”). The Company’s stockholders voted and approved each of the proposals presented at the Annual Meeting, which are described in detail in the Company’s Definitive Proxy Statement on Schedule 14A, which was filed with the Securities and Exchange Commission on March 23, 2015. Proposal 1: The election of three directors to hold office until the 2018 Annual Meeting of Stockholders. For Withheld Broker Non-Votes Terry L. Brubaker Caren D. Merrick Walter H. Wilkinson, Jr. The following directors will continue to hold office until the 2016 Annual Meeting of Stockholders: David Gladstone Paul W. Adelgren John H. Outland The following directors will continue to hold office until the 2017 Annual Meeting of Stockholders: Michela A. English Anthony W. Parker Proposal 2: To ratify the selection by the Audit Committee of the Company’s board of directors of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm for its fiscal year ending December 31, 2015. For Against Abstain SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Gladstone Commercial Corporation (Registrant) By: /s/ Danielle Jones May 11, 2015 (Danielle Jones, Chief Financial Officer)
